                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


NATE A. LINDELL,

             Plaintiff,

      v.                                     Case No.     19-CV-827

BRIAN GREFF,
ANTHONY MELI, and
LT. JESSIE SCHNEIDER,

             Defendants.


                                      ORDER


      The plaintiff, Nate A. Lindell, is a Wisconsin state prisoner representing

himself. On May 4, 2020, United States District Judge Lynn Adelman allowed Lindell

to proceed on a retaliation claim against defendants Brian Greff, Anthony Meli, and

Jessie Schneider based on their alleged agreement to keep Lindell in an unfavorable

segregation status until he stopped filing grievances and lawsuits. On May 20, 2020,

Judge Adelman referred the case to this court to handle pretrial proceedings. (ECF

No. 16.) Lindell’s joint motion to compel discovery and stay summary judgment (ECF

No. 23) and his motion for sanctions (ECF No. 30) are before the court.

      On May 28, 2020, the defendants filed a motion for summary judgment on the

ground that Lindell did not exhaust his administrative remedies. (ECF No. 17.) On

June 2, 2020, the court granted the defendants’ motion to stay merits discovery while

their summary judgment motion is pending. (ECF No. 22.)




      Case 2:19-cv-00827-LA-WED Filed 08/06/20 Page 1 of 5 Document 32
      In his June 26, 2020 motion to compel and stay Lindell requests the court stay

resolution of the defendants’ summary judgment motion until they provide discovery

relevant to the exhaustion issue. (ECF No. 23 at 1.) Lindell contends that the

defendants should be obliged to provide the records for the grievances Lindell alleges

he has filed about his claim, as well as inmate complaints submitted by other Waupun

Correctional Institution prisoners between January 1, 2012, and January 1, 2014,

about their attempts to file inmate complaints being impeded, obstructed, or

retaliated against by Waupun staff. (Id. at 2.) Lindell filed a declaration which

includes a list of twelve inmate complaints he says he filed, and one inmate complaint

that he says he submitted but that staff did not file, regarding the claim he is

proceeding on in this case. (ECF No. 24 at 1.) He also says that, if allowed to conduct

discovery, he believes he will be able to show that he thoroughly exhausted all

available administrative remedies, and that Waupun officials and the defendants

aggressively fought to deter all prisoners from exhausting. (Id. at 2.)

      The defendants filed a joint response to Lindell’s motions and reply to their

motion for summary judgment. (ECF No. 25.) They point out that Lindell never

requested any discovery from them (nor did he attempt to meet and confer) before

filing his motion to compel. (Id. at 1.) The defendants also supply the twelve inmate

complaints that Lindell requested. They contend that, based on these inmate

complaints, the court should grant their motion for summary judgment on exhaustion

grounds. (Id. at 3-4.)



                                           2



      Case 2:19-cv-00827-LA-WED Filed 08/06/20 Page 2 of 5 Document 32
      In reply Lindell contends that, while it is helpful that the defendants provided

the files for the inmate complaints that prison staff actually filed and processed, they

did not provide the inmate complaint that he submitted that was returned, nor did

they provide the inmate complaint he submitted that was “utterly ignored.” (ECF No.

28 at 2.) Lindell also states that the defendants failed to provide discovery that

reveals whether Waupun’s staff and/or the defendants obstructed other prisoners

from filing inmate complaints. (Id.)

      The court will deny Lindell’s motion to compel discovery. He did not submit

any discovery requests to the defendants on the exhaustion issue. Nor did he, before

filing his motion, meet and confer with the defendants in an effort to resolve any

dispute over information he requests, as required by Federal Rule of Civil Procedure

37(a) and Civil Local Rule 37. Notwithstanding the absence of any request from

Lindell, the defendants have nonetheless provided him with the bulk of information

he mentions in his motion. If he wants more, and if the information sought is relevant

to the exhaustion issue, he must submit a specific request to the defendants.

      The court construes Lindell’s motion to stay as a motion for extension of time

to respond to the defendants’ motion for summary judgment so as to give him time to

receive from the defendants the additional information he seeks. The court will grant

the motion, but it emphasizes that the discovery is to be limited to the issue of

whether Lindell exhausted all available administrative remedies before he filed this

lawsuit.



                                           3



      Case 2:19-cv-00827-LA-WED Filed 08/06/20 Page 3 of 5 Document 32
      On July 20, 2020, Lindell filed a motion for sanctions. (ECF No. 30.) He

requests that the court issue sanctions against Emily Davidson and Assistant

Attorney General (AAG) Held for pursuing a frivolous defense in support of the

defendants’ motion for summary judgment. (ECF No. 30.) Lindell states that

Davidson falsely stated that Lindell filed only one grievance about his claims, while

the evidence is clear that he filed over ten grievances about his claim. Lindell also

contends that AAG Held argued for dismissal based on Davidson’s perjurious

declaration, without doing a reasonable inquiry. The defendants’ response explains

that Davidson and counsel for defendants had no reason to think any inmate

complaints concerned retaliation based on the descriptions in the Inmate Complaint

History Report. (ECF No. 31 at 1.) The court will deny Lindell’s motion for sanctions.

      THEREFORE, IT IS ORDERED that Lindell’s motion to compel discovery

(ECF No. 23) is DENIED.

      IT IS FURTHER ORDERED that Lindell may conduct discovery limited to

the issue of whether he exhausted his administrative remedies. The deadline for

exhaustion-related discovery is September 21, 2020.

      IT IS FURTHER ORDERED that Lindell’s motion to stay motion for

summary judgment (ECF No. 23) is construed as a motion for extension of time to

respond to defendants’ motion for summary judgment and is GRANTED. Lindell’s

response to the defendants’ motion for summary judgment is due on or before

October 23, 2020.



                                          4



      Case 2:19-cv-00827-LA-WED Filed 08/06/20 Page 4 of 5 Document 32
      IT IS FURTHER ORDERED that Lindell’s motion for sanctions (ECF No.

30) is DENIED.

      IT IS FURTHER ORDERED that a party may serve and file objections to

this order within fourteen days of being served with the order. See Fed. R. Civ. P.

72(a). The district judge will consider a timely objection and modify or set aside this

order or any part of it if it is clearly erroneous or contrary to law.

      Dated at Milwaukee, Wisconsin this 6th day of August, 2020.




                                                WILLIAM E. DUFFIN
                                                U.S. Magistrate Judge




                                            5



      Case 2:19-cv-00827-LA-WED Filed 08/06/20 Page 5 of 5 Document 32
